Yeager, J.,
dissenting'.
I am unable to agree with the majority opinion in this case. I cannot agree either that under the circumstances of this case the defendant was practicing law or that if he was that this court in this proceeding has power to punish him as for contempt of court.
There is little, if any, dispute as to the facts. They are correctly and adequately reflected in the majority opinion. If he had been before a court I would, without hesitation, say he was practicing law without a license, but he was not before a court. As pointed out in State ex rel. Johnson v. Childe, 139 Neb. 91, 295 N. W. 381, the representation was in a legislative and not a judicial proceeding.
The defendant appeared in that legislative proceeding as a specialist. Rate making is a specialized-matter and those persons dealing with the subject, if they are able to do so efficiently and intelligently, have special training and skill along those lines 'over and above that of all except a very few lawyers. And of course a person possessed of the adequate training along those lines must be familiar with certain statutes and rulings of courts and commissions akin to the subject. Without this he would be of no value. And above all he would be of no value were he not able to demonstrate his skill by exposition or inquiry.
I cannot bring myself to say that a person who initiates and conducts for a carrier a hearing or hearings before a legislative body the sole purpose of which is to make or adjust transportation rates is invading the field of the practice of law.
The fact that, for limited purposes, there may be a review of the action of the legislative body in the courts in nowise causes me to alter my attitude.
Even if I were to concede that the defendant was guilty bf practicing law without a license on the facts still, as it appears to me, this proceeding is not one wherein he may be properly prosecuted or punished. This is a proceeding in contempt of court and not for the imposition of a penalty *536under a statute. Of what court was. he in contempt? He appeared before no court. He did not attempt to appear before any court. He in nowise attacked the integrity of any court. He was not a member of the bar of any court.
The majority opinion rests on the precedent of State ex rel. Wright v. Barlow, 131 Neb. 294, 268 N. W. 95, and State ex rel. Wright v. Hinckle, 137 Neb. 735, 291 N. W. 68, which I think is clearly wrong.
In the syllabus in State ex rel. Wright v. Barlow, supra, the rule which is followed in the majority opinion was stated as follows: “The supreme court possesses the inherent power to punish for contempt any person assuming to practice law within the state without having been duly licensed so to do.”
With this statement I cannot agree. The Supreme Court is but a creature of the Constitution within the judicial department. Its jurisdiction is limited by that Constitution (Art. V, sec. 2) and neither within its limits nor within the limits of any legislative grant may there be found any semblance of power to police any class of people except they be members of the bar of the state or except they have some contact with the functioning of the court. To say that the power to police or discipline beyond the sphere of its own constitutional or statutory activity inheres in the Supreme Court is, in my opinion, an inexcusable, unwarranted, .and unconstitutional arrogation.
Police power is an attribute of sovereignty usually implemented by the Legislature. There has been no implementation the effect of which is to grant the Supreme Court power to police persons who assume to practice law without admission to the bar.
I grant the right of this court to punish as for contempt those not admitted to the bar who attempt to practice law before the courts but beyond that I cannot go. Beyond that it is a matter of legislative and not of original judicial concérn exactly as in the case of the practice of medicine, den - *537tistry, or any other profession or occupation subject to. regulation under sovereign police authority.